MUTUAL RELEASE AND SETTLEMENT AGREEMENT

This Mutual Release and Settlement Agreement (the “Release”) is made and given
on this the 21st of October, 2013, between Focus Gold Corporation, a Nevada
corporation; (“FGLD”); and Gordon F. Lee, the Chairman and CEO of FGLD (“Lee”),
(collectively the “Parties” or each a “Party” throughout this Release).

WHEREAS, Lee and FGLD have entered into certain agreements and undertakings as
listed and described on Schedule “A” (the “FGLD Agreements”); and,

WHEREAS, pursuant to the FGLD Agreements, Lee has invested certain amounts in
FGLD and has received shares of common and preferred stock in FGLD; and

WHEREAS, subject to the terms and conditions in this Release, Lee and FGLD wish
to rescind the FGLD Agreements; and,




WHEREAS, the Parties desire to release, settle and discharge any and all claims
they have against the other Parties, except as otherwise expressly stated in
this Release;




NOW THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Release, and other good and
valuable consideration, the receipt and sufficiency of which are expressly
acknowledged and agreed to by each Party, the Parties agree as follows:




Section 1: Termination of FGLD Agreements.




All of the FGLD Agreements shall be rescinded and terminated ab initio, all
compensation paid or accrued on the FGLD Agreements shall be cancelled, and all
shares of stock, warrants and options in FGLD issued under or pursuant to the
FGLD Agreements shall be returned to FGLD, except as otherwise set forth on
Schedule “B” hereto.

Section 2: Share Issuance and Consideration.




FGLD agrees and undertakes to issue to Lee a total of 100,000,000 shares of its
common stock in consideration for the prior contribution of funds and services
by Lee to FGLD as set forth in Schedule “B” hereto.




Section 3:  Corporate Governance.




a.

Immediately upon execution of this Mutual Release Agreement by all parties, Lee,
acting as Chairman and CEO of FGLD, shall appoint Michael Gelmon as a director
of FGLD, effective immediately, by executing and delivering the attached Written
Consent Action attached as Schedule “C”, after which this Agreement and the
transactions proposed herein shall be submitted for final approval by the Board
of Directors of FGLD, Lee abstaining.




b.

Immediately upon execution of this Mutual Release Agreement by all parties and
its approval by the FGLD Board of Directors as provided in Section 3a, Lee shall





1




execute and deliver to FGLD his resignation of all positions held by him in
FGLG, as employee, officer, director, consultant and in any other capacity in
the form attached as Schedule “D”, effective upon Lee’s execution of and the
filing of the Quarterly Report of FGLD on SEC Form 10-Q for the period ended
August 31, 2013 and all related certifications, currently due on October 21,
2013; and shall also deliver the resignation of Victoria Blackwell from any
positions or agreements held by her, as officer, employee, agent, consultant or
otherwise of FGLD, effective August 31, 2013, in the form attached as Schedule
“E”.




c.

Immediately upon execution of this Mutual Release Agreement by all parties, Lee,
acting as Chairman and CEO of FGLD, shall cease all further actions, discussions
agreements or other matters relating to any acquisitions or proposed
acquisitions of FGLD, including the proposed acquisition agreement with MinJay
Holding Ltd. to allow new management to undertake all further discussions.




Section 3. Release of Claims

Lee’s Release of FGLD.

Lee, on behalf of himself, his principals, employees, successors and assigns,
and on behalf of Carbon Energy Handling, Inc., and Gordon F. Lee Group, LLC,
hereby releases, acquits, and forever discharges FGLD, including its
subsidiaries, affiliates, principals, officers, directors, agents, consultants,
employees, successors and assigns, from any and all claims, demands,
liabilities, actions and causes of action, whether arising in tort, in contract
or under statute (hereinafter collectively “Claims”), based on, derived from,
arising from or in any way growing out of, or resulting from the employment of
Lee as a director, officer, consultant and employee of FGLD or the FGLD
Agreements, except for the Parties’ obligations under this Release and subject
to Section 2 hereof.

FGLD’s Release of Lee.  




FGLD, on behalf of itself, its subsidiaries, affiliates, principals, employees,
consultants, successors and assigns, hereby release, acquit, and forever
discharge Lee, including his employees, successors and assigns, of and from all
claims and causes of action, whether in tort, in contract or under statute,
whether known or unknown (hereinafter collectively “FGLD Claims”), arising from
or in any way growing out of, or resulting from the employment of Lee as a
director, officer, consultant and employee of FGLD or the FGLD Agreements,
except for the Parties’ obligations under this Release and subject to completion
by Lee of the items in Section 2 hereof.




Section 4. Liability Denied.

It is expressly understood and agreed by the Parties that the agreements,
covenants and warranties expressed herein, and the consideration transferred,
are given and exchanged in order to facilitate the compromise of the
liabilities, and to avoid further costs, liabilities and legal expenses relating
to any matter alleged therein.  The Parties hereby acknowledge and agree that
this Release is not an admission of any liability by any of the Parties.  Such
liability is strictly denied.  




2




Section 5. Binding Effect.

This Release shall be binding upon and inure to the benefit of the Parties and
their agents, employees, officers, directors, consultants, successors and
assigns on the following basis:

Additionally, the Parties acknowledge that each has been advised of and afforded
the opportunity to seek the advice of legal counsel, and each has executed this
Release of its/his/her own free will without any duress or outside influence of
any kind or character.

Section 6. No Assignment.

The Parties hereby represent and expressly warrant that they are legally
authorized and competent to execute this Release and that they have made no
assignment, pledge, sale, or transfer of any right, title, interest, or claim
related to the Claim or the FGLD Claims released under this Release.

Section 7. Cooperation.

The Parties agree to cooperate with each other now and in the future concerning
the execution of documents and the providing of information and assistance
needed by the other parties to this agreement in order to effectuate the intent
of this Release and to assist in the transition of management

Section 8. Entire Agreement.

This Release and items described in or attached as Exhibits A through E
constitute the entire and complete understanding between the Parties, and no
other representation, promise, or agreement shall be binding upon the Parties
unless set forth herein, nor shall any modification of this Release be binding
upon Parties unless it is in writing and executed by the Parties.  In entering
into this Release, each of the Parties acknowledges and agrees that they have
not relied upon any statement or representation pertaining to this matter made
by any other of the Parties or by any person or persons representing them,
except as expressly set forth herein.




Section 9. Governing Law.

This Release shall be construed in accordance with the laws of the State of
Nevada without regard to conflict of laws principles. Any dispute relating to or
arising from this Release, the  items described in or attached as Exhibits A
through E  hereto, or any other matter arising out of or relating to or in any
way growing out of, or resulting from the employment of Lee as a director,
officer, consultant and employee of FGLD or the FGLD Agreements shall be
resolved solely and strictly through arbitration under the commercial
arbitration rules of the American Arbitration Association in Las Vegas, Nevada,
and all parties waive their right to any court proceeding and to a jury trial.

Section 10. Counterparts.

This Release may be executed in counterparts, and when so executed each
counterpart shall be deemed an original, and said counterparts together shall
constitute one and the same




3




instrument.  A facsimile signature shall have the same force and effect as an
original.

Section 11. Invalid Provisions.

If any provision of this Release is held to be illegal, invalid or
unenforceable, such provision shall be modified to the extent necessary to
render such provision enforceable and, if necessary, shall be fully severable,
and this Release shall be construed and enforced as if such illegal, invalid or
unenforceable provision was so modified effective as of the date thereof, with
the remaining provisions remaining in full force and effect.




AGREED:










Gordon F. Lee










Focus Gold Corporation, Inc.







By: __________________________

Gordon F. Lee, President




























































































4




SCHEDULE A




FGLD AGREEMENTS














On June 1, 2013, we entered into a consulting agreement with Gordon F. Lee, to
provide services as a consultant at the rate of $10,000 per month in cash or in
stock, and have accrued a total of $30,000 as compensation for the quarter ended
August 31, 2013 under this arrangement.  In addition, the consulting agreement
provides that we will issue one million shares of Series C preferred stock to
Mr. Lee for a stated value of $10,000.




On June 15, 2013, we entered into Service Agreements with Carbon Energy
Handling, Inc. (“CH”) and with Gordon F. Lee Group, LLC (“GFLG”), a private
limited liability company, both controlled by, Gordon F. Lee. Under the Service
Agreement with CH, we engaged CH as a management service contractor to provide a
full scope of management, personnel, administrative, supervisory, accounting and
billing services relating to all of the non-legal aspects of our operations
relating to the pursuit of our proposed energy exploration and development
business (i.e., coal, coal rights, hydrocarbons, oil and gas) for a fixed
monthly fee of $10,000.  Under the Service Agreement with GFLG, we engaged GFLG
as a management service contractor to provide a full scope of management,
personnel, administrative, supervisory, accounting and billing services relating
to all of the non-legal aspects of our mineral (metals) exploration and
development business that we are in the process of restructuring (i.e., gold,
silver, platinum) for a fixed monthly fee of $10,000.

Also on June 15, 2013, we entered into an Employment Agreement with Gordon F.
Lee, individually, effective June 1, 2013. Under this agreement, Mr. Lee will
earn a salary of $1 per year, and, as an incentive bonus, has the opportunity to
earn up to 100,000,000 shares of the Company’s common stock and 100,000,000
common stock purchase options at an exercise price of $.01 per share, expiring
June 1, 2018 (“Incentive Options”).  Mr. Lee will receive 20,000,000 shares of
the Company’s common stock and 20,000,000 Incentive Options upon closing the
acquisition of each of four identified properties and an additional 5,000,000
shares of the Company’s common stock and 5,000,000 Incentive Options upon
completion of each technical report for the four property acquisitions, if they
are closed.




At August 31, 2013, there were 1,000,000 shares of Series A Preferred Stock
issued and outstanding, carrying 250,000,000 total votes, representing control
of the Company.

On April 5, 2013, the Company received and approved a subscription from Gordon
Lee, the Company’s Chief Executive Officer, for 5,000,000 units at $0.01 per
unit for gross proceeds of $50,000 in a private placement. Each unit consisted
of one common share and one transferable share purchase warrant that entitles
the holder to purchase one additional common share at $0.02 per share for a
period of five years. The fair value of the common shares was determined to be
$295,000 and the fair value of the warrants was determined to be $268,021 at the
subscription date. The fair value of each warrant issued was calculated using
the Black-Scholes option pricing model with the following assumptions: expected
life of 5.0 years; volatility of 123.25%; no dividend yield; and a risk free
interest rate of 0.68%. The net proceeds of the financing of $50,000 was
allocated on a relative fair value basis as $26,198 to common shares and $23,802
to warrants.  The difference between the issue price of the common shares of
$26,198 and the fair value of the common shares as so determined of $295,000,
and the issue price of the warrant of $23,802 and the market value of the
warrant, of $268,021, has not been recorded in the books of the Company.  The
warrants will be cancelled but the shares already issued will remain
outstanding.














On May 21, 2013, the Company received and approved a subscription from Gordon
Lee, the Company’s Chief Executive Officer, for 15,000,000 units at $0.0033 per
unit for gross proceeds of $50,000 by way of private placement. Each unit
consisted of one common share and one transferable share purchase warrant that
entitles the holder to purchase one additional common share at $0.01 per share
for a period of five years. The fair value of the common shares was determined
to be $85,500 and the fair value of the warrants was determined to be $67,608 at
the subscription date. The fair value of each warrant issued was calculated
using the Black-Scholes option pricing model with the following assumptions:
expected life of 5.0 years; volatility of 124.74%; no dividend yield; and a risk
free interest rate of 0.84%. The net proceeds of the financing of $50,000 was
allocated on a relative fair value basis as $27,921 to common shares and $22,079
to warrants. The difference between the issue price of the common shares of
$27,921  and the fair value of the common shares as so determined of $85,500,
and the issue price of the warrant of $22,079 and the market value of the
warrant, of $67,608, has not been recorded in the books of the Company. The
warrants will be cancelled but the shares already issued will remain
outstanding.




On June 3, 2013, the Company redeemed 2,000,000 shares of its Series A Preferred
Stock at $0.02 per share from Mr. Lee out of 2,500,000 issued.  The balance will
be deemed cancelled.

All stock options and warrants issued to or held by Mr. Lee.




On September 26, 2013, the board of directors approved the designation of our
Series C Convertible Preferred Stock consisting of 10,000,000 shares par value
$0.00001.  The Company’s Series C Convertible Preferred Stock has the same
rights and warranties as common shares except that each shareholder of Series C
Convertible Preferred Stock shall be able to convert each Series C Convertible
Preferred Stock into 100 shares of common stock.   On October 4, 2013, a total
of 1 million shares of the Series C Convertible Shares were then issued to
Gordon F. Lee, for $10,000, which Series C Preferred Shares were then
immediately converted on October 4, 2013 into 100,000,000 common shares.  At the
time of the sale of the Series C Preferred Stock for $10,000 and their
conversion into common stock, the value of the equivalent common at the stock
closing market price, was  approximately $285,000.






































































































































SCHEDULE B




CONSIDERATION FOR SETTLEMENT SHARES

















FGLD and Lee shall cancel all common share issuances by FGLD to Lee after May
30, 2013, all options, warrants, compensation and consulting fees paid or owed
by FGLD to Lee or any entity in which he is an officer, director, shareholder or
member, and all subscriptions for shares entered into by Lee for FGLD shares
dated on or after May 1, 2013, and FGLD shall then issue* to FGLD a total of
100,000,000 million shares of FGLD common stock at an agreed price of $0.002 per
share, for which Lee shall pay, or receive credit for the following
consideration:




1. Net amount of all funds paid in or to FGLD by

Lee after May 30, 2013, as subscriptions for stock,

as loans, or for any other reason, reduced by any

and all amounts paid by FGLD, to Lee or any entity

in which Lee is a shareholder, officer, director, or

agent, whether as salary, wages, consulting fees,

stock redemptions, or otherwise, such net amount

to be treated as cash consideration

$

TBD




2.  Compensation for prior services by Lee to FGLD

$

TBD




Net purchase price for new stock (1 + 2)

$ _________________







·

The 100,000,000 shares of common stock already issued to Mr. Lee in October,
2013 may be substituted for the shares to be issued hereunder, in lieu of
cancelling the 100,000,000 shares already issued and re-issuing the same number
of shares.




































































SCHEDULE C




WRITTEN CONSENT ACTION

APPOINTMENT OF MICHAEL GELMON














FOCUS GOLD CORPORATION

UNANIMOUS WRITTEN CONSENT

OF DIRECTORS IN LIEU OF A SPECIAL MEETING




Dated OCTOBER 22, 2013




In conformity with the applicable laws of the state of Nevada and the bylaws of
Focus Gold Corporation, a Nevada corporation (the “Corporation”), the
undersigned, being the sole director of the Corporation, hereby consents to and
adopts the following resolutions and takes the following actions, with the same
force and effect as if such resolutions had been duly adopted and such actions
duly taken at a meeting of the board of directors of the Corporation (the
“Board”) duly called and convened for such purpose on the date first set forth
above, with a full quorum present and acting throughout:




IT IS HEREBY,




RESOLVED, that Michael Gelmon, of Calgary, Alberta, Canada, is hereby appointed
a director of the Corporation, effective at the close of business on October 22,
2013; and




RESOLVED FURTHER, that this unanimous written consent shall be filed with the
minutes of meetings of the Board and shall be treated for all purposes as
actions duly taken at a meeting of the Board of the Corporation.




IN WITNESS HEREOF, the undersigned has executed this written consent of the
Focus Gold Corporation Board of Directors as of the date first above written.




DIRECTORS:







__

Gordon F. Lee







































































SCHEDULE D




RESIGNATION OF GORDON F. LEE




















OCTOBER 22, 2013







FOCUS GOLD CORPORATION




The undersigned hereby resigns as an officer, director, consultant, employee and
agent of Focus Gold Corporation, on his own behalf and on behalf of Carbon
Energy Handling, Inc. and Gordon F. Lee Group, LLC , effective immediately







__________________________________

GORDON F. LEE








































































































SCHEDULE E




RESIGNATION OF VICTORIA BLACKWELL














OCTOBER 22, 2013







FOCUS GOLD CORPORATION




The undersigned hereby resigns as an officer, director, consultant, employee and
agent of Focus Gold Corporation, effective September 30, 2013







__________________________________

VICTORIA BLACKBURN












